Notice DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11-14, 17-18, 20-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lato (Optimization of LiDAR scanning and processing for automated structural evaluation of discontinuities in rockmasses) in view of Pack (US 2007/0247612) and Gupta (US 2014/0123507).

Regarding claim 1, Lato discloses apparatus for generating a representation of planar surfaces in a physical environment (see Title and page 195 section 3: LiDAR 
a mobile sensor platform (MSP) including a sensor that output sensor signals, wherein the sensor sense distance to planar surfaces in the environment and the MSP is adapted to be moved through the environment (see Fig. 1 and page 195 section 3: LiDAR sensor, i.e. sensor that measures distance, to image a rockface, i.e. planar surfaces, that is moved to a variety of scan locations, i.e. as such the sensor is mobile);
a processor that receives and processes the sensor signals (page 195 section 3: computer is used to complete the required algorithms, i.e. process the collected data from the LiDAR scans), and:
(i)    for each time step of a sequence of time steps, uses the sensed distance to planar surfaces in the environment to extract observations of axes that define orientations of the planar surfaces (page 195 section 3 and Fig. 9: generates 7 LiDAR scans, data includes observations of axes that define orientations of the rockface, i.e. planar surfaces for a sequence of measurements, i.e. time steps, as the data is generated at the time of the scan, also identifies a stereonet for each scan site, also meets the limitations of observations of axes);
(ii)   aligning or registering the independent scans and associates observed axes of similar orientation and associates the observations of axes that define orientations of the planar surfaces at each time step that are of similar orientation to observations of axes at other time steps (page 195 section 3 and Figs. 9 and 10: discusses aligning or registering the independent scans; see Fig. 2 and page 197 section 5.1: scan 
(iii)  minimizes uncertainty in the observations of axes that define orientations of the planar surfaces and in the estimates of the MSP orientations by linking the estimates of the MSP orientations, the observed axes of orientations of the planar surfaces, and the Earth’s magnetic field, and generates a set of optimized estimates of the orientations of the planar surfaces (see Fig. 10b and page 198 section 5.2: stereonet is a composite linking the MSP data measured at various scan orientations, the identified axes in the environment, i.e. stereonet data points, and the direction of Earth’s magnetic, i.e. North; and see Title, Fig. 10b, and pages 197-198: section 5: discloses an optimization process for automated structural evaluation of discontinuities in rockmass); and
output the representation of the physical environment as axes that define the orientations of planar surfaces in the physical environment based on the set of optimized estimates of the orientations of the planar surfaces (see Fig. 10b and page 198 section 5.2: LiDAR composite stereonet).

Lato does not expressly disclose wherein the mobile sensor platform (MSP) including sensors that output sensor signals, wherein the sensors sense direction of gravity, direction of the Earth’s magnetic field, and angular velocity; 
for each time step of the sequence of time steps, uses the sensed directions of gravity and the Earth’s magnetic field and angular velocity to estimate orientation of the MSP without positional information;

minimizes uncertainty in the estimates of the orientations of the planar surfaces and of the MSP by further linking the direction of gravity; and 
an output device for outputting the output
 
Pack discloses a LIDAR system/mobile sensor platform (MSP) that includes sensors that output sensor signals, wherein the sensors sense direction of inclination and direction of the Earth’s magnetic field (see Abstract and paragraph 0020); 
for each time step of the sequence of time steps, use the sensed directions of inclination and the Earth’s magnetic field to estimate orientation of the MSP without positional information and minimizes uncertainty in the estimates of the orientations of the planar surfaces and of the MSP by further linking the direction of inclination (see paragraphs 0019-0021: at the time of acquisition, the system using data form a compass along with tilt/inclination to align an image with respect to North, i.e. with a global coordinate system; as best understood by the examiner this meets this limitations of the claimed invention as it uses similar sensors in the alignment process and does not rely upon GPS positional information; see Fig. 6 and paragraphs 0019-0022 and 0031: uses orientation data obtained during each image in the alignment processes of multiple images/scans), and
wherein aligning or registering the independent scans include estimating orientation of the MSP for each time of the sequence of time steps (see Fig. 6 and 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Lato with the teachings of Pack, i.e. incorporating IMU sensors into the mobile imaging device of Lato, for the advantageous benefit of increasing the accuracy of registering the image data to a global coordinate reference frame/automatically aligning the measured data with respect to the North. 

Lato and Pack do not expressly disclose wherein the MSP includes a sensor that senses/outputs angular velocity; 
further using angular velocity to estimate orientation of the MSP; 
wherein the direction of inclination is with respect to gravity, i.e. wherein the mobile sensor platform sensors sense gravity and wherein minimizes uncertainty in the estimates of the orientations of the planar surfaces and of the MSP by further linking the direction of gravity and angular velocity; and
an output device for outputting the output. 

Gupta discloses a mobile imaging system wherein the MSP includes a sensor that senses/outputs angular velocity (see paragraphs 0029: gyroscope/angular velocity sensor); 
further using angular velocity to estimate orientation of the MSP (see paragraph 0029: determines orientation using gyroscope, i.e. angular velocity sensor); 

an output device for outputting the output (see paragraphs 0002 and 0027: discusses display devices/output devices for displaying data).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Lato in view of Pack with the teachings of Gupta, i.e. measuring and aligning the image with a global coordinate system with respect to gravity in addition to the magnetic field, for the advantageous benefit of improving the alignment of the image data with respect to Earth’s frame of reference. 

	 Regarding claim 4, Lato, previously modified by Pack and Gupta, further discloses wherein the representation of the physical environment comprises one or more of an axis map, a visual representation, and a data set (see Fig. 10B: meets the limitations of a visual representation and a data set).

Regarding claim 5, Lato, previously modified by Pack and Gupta, further discloses wherein the representation of the physical environment comprises a stereonet (see Fig. 10B: stereonet).
Regarding claim 6, Lato, previously modified by Pack and Gupta, further discloses wherein the output, i.e. previously modified to include a display output device, produces the stereonet by transforming the observed axes to a global coordinate frame using the optimized orientation estimates (see Fig. 10B: stereonet is aligned with magnetic north, south, east and west, i.e. global coordinate frame).

Regarding claim 11, Lato, previously modified by Pack and Gupta, further discloses wherein the physical environment comprises a rock face (see page 195 section 3: measured data is of a scanned rock face).

Regarding claim 12, Lato discloses a computer with software, the software containing instruction to enable the computer to direct the computer to (page 195 section 3: computer with software is used to complete the required algorithms, i.e. process the collected data from the LiDAR scans); 
receive data produced by a sensor on a mobile sensor platform (MSP) moving through an environment, the data corresponding to sensed parameters of distance to planar surfaces in the environment (page 195 section 3: computer is used to complete the required algorithms, i.e. process the collected data from the LiDAR scans; and see Fig. 1 and page 195 section 3: LiDAR sensor, i.e. sensor that measures distance, to image a rockface, i.e. planar surfaces, that is moved to a variety of scan location, i.e. as such the sensor is mobile);
process the data by (i)    for each time step of a sequence of time steps, use the sensed distance to planar surfaces in the environment to extract observations of axes 
(ii)    aligning or registering the independent scans and associates the observations of axes that define orientations of the planar surfaces at each time step that are of similar orientation to observations of axes at other time steps (page 195 section 3 and Figs. 9 and 10: discusses aligning or registering the independent scans; see Fig. 2 and page 197 section 5.1: scan alignments are optimized with respect to each other using with respect to North in an axis map);
(iii)    minimize uncertainty in the observations of axes that define orientations of the planar surfaces and in the estimates of the MSP orientations by linking the estimates of the MSP orientations, the observed axes of orientations of the planar surfaces, and the Earth’s magnetic field, and generate a set of optimized estimates of the orientations of the planar surfaces (see Fig. 10b and page 198 section 5.2: stereonet is a composite linking the MSP data measured at various scan orientations, the identified axes in the environment, i.e. stereonet data points, and the direction of Earth’s magnetic, i.e. North; and see Title, Fig. 10b, and pages 197-198: section 5: discloses an optimization process for automated structural evaluation of discontinuities in rockmass); and
output a representation of the environment as axes that define the orientations of planar surfaces in the environment based on the set of optimized estimates of the 

Lato does not expressly disclose programmed media for use with a computer, the programmed media comprising a computer program stored on non-transitory storage media compatible with the computer, the computer program containing instructions to direct the computer to:
receive data produced by a plurality of sensors on a mobile sensor platform, the data corresponding to direction of gravity, direction of the Earth’s magnetic field, and angular velocity; 
for each time step of the sequence of time steps, use the sensed directions of gravity and the Earth’s magnetic field and angular velocity to estimate orientation of the MSP without positional information, and
wherein aligning or registering the independent scans include estimating orientation of the MSP for each time of the sequence of time steps;
minimizes uncertainty in the estimates of the orientations of the planar surfaces and of the MSP by further linking the direction of gravity. 

Pack discloses a LIDAR system with programmed media for use with a computer, the programmed media comprising a computer program stored on non-transitory storage media compatible with the computer, the computer program containing instructions to direct the computer/processor to implement the system operations (see Abstract, Fig. 1, and paragraphs 0015 and 0020); 

for each time step of the sequence of time steps, use the sensed directions of inclination and the Earth’s magnetic field to estimate orientation of the MSP without positional information and minimizes uncertainty in the estimates of the orientations of the planar surfaces and of the MSP by further linking the direction of inclination (see paragraphs 0019-0021: at the time of acquisition, the system using data form a compass along with tilt/inclination to align an image with respect to North, i.e. with a global coordinate system; as best understood by the examiner this meets this limitations of the claimed invention as it uses similar sensors in the alignment process and does not rely upon GPS positional information; see Fig. 6 and paragraphs 0019-0022 and 0031: uses orientation data obtained during each image in the alignment processes of multiple images/scans), and
wherein aligning or registering the independent scans include estimating orientation of the MSP for each time of the sequence of time steps (see Fig. 6 and paragraphs 0019-0022 and 0031: uses orientation data obtained during each image in the alignment processes of multiple images/scans).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Lato with the teachings of Pack, i.e. incorporating IMU sensors into the mobile imaging device of Lato, for the advantageous benefit of increasing the accuracy of registering the image data to a global coordinate reference frame/automatically aligning the measured data with respect to the North. 

further using angular velocity to estimate orientation of the MSP; and 
wherein the direction of inclination is with respect to gravity, i.e. wherein the mobile sensor platform sensors sense gravity and wherein minimizes uncertainty in the estimates of the orientations of the planar surfaces and of the MSP by further linking the direction of gravity. 

Gupta discloses wherein the received data from a plurality of sensors includes gravity, i.e. wherein the inclination sensor is a gravity sensor, and angular velocity (see Abstract and paragraphs 0029 and 0043: gyroscope/angular velocity sensor and gravity sensor); 
further using angular velocity to estimate orientation of the MSP (see paragraph 0029: determines orientation using gyroscope, i.e. angular velocity sensor); and 
wherein the direction of inclination is with respect to gravity, i.e. wherein the mobile sensor platform sensors sense gravity and wherein minimizes uncertainty in the estimates of the orientations of the planar surfaces and of the MSP by further linking the direction of gravity (see Abstract and paragraphs 0008, 0009, and 0042-0043: discusses wherein the mobile imaging system includes a sensor/means for sensing gravity and aligning the planar surfaces in the image with a global coordinate system using the measured gravity in addition to the measured magnetic north). 


Regarding claim 13, Lato, previously modified by Pack and Gupta, further discloses wherein the output comprises one or more of an axis map, a visual representation, and a data set (see Fig. 10B: meets the limitations of a visual representation and a data set).

Regarding claim 14, Lato, previously modified by Pack and Gupta, further discloses wherein the output comprises a stereonet (see Fig. 10B: stereonet).

Regarding claim 17, Lato discloses a method for generating a representation of planar surfaces in a physical environment (see Title, page 195 section 3, and page 198 section 6: LiDAR scanner and method for generating a composite image of rockmasses/a rockface), comprising:
using a mobile sensor platform (MSP) including a sensor that output sensor signals, wherein the sensor senses distance to planar surfaces in the environment, and the MSP is adapted to be moved through the environment (see Fig. 1 and page 195 section 3: LiDAR sensor, i.e. sensor that measures distance, to image a rockface, i.e. 
using a processor to receive and process the sensor signals (page 195 section 3: computer is used to complete the required algorithms, i.e. process the collected data from the LiDAR scans), and:
(i)    for each time step of a sequence of time steps, uses the sensed distance to planar surfaces in the environment to extract observations of axes that define orientations of the planar surfaces (page 195 section 3 and Fig. 9: generates 7 LiDAR scans, data includes observations of axes that define orientations of the rockface, i.e. planar surfaces for a sequence of measurements, i.e. time steps, as the data is generated at the time of the scan, also identifies a stereonet for each scan site, also meets the limitations of observations of axes);
(ii)    for each time step of the sequence of time steps, use the sensed directions of Earth’s magnetic field to estimate orientation of the MSP without positional information, and associate the observations of axes that define orientations of the planar surfaces at each time step that are of similar orientation to observations of axes at other time steps (aligning or registering the independent scans and associates the observations of axes that define orientations of the planar surfaces at each time step that are of similar orientation to observations of axes at other time steps (page 195 section 3 and Figs. 9 and 10: discusses aligning or registering the independent scans; see Fig. 2 and page 197 section 5.1: scan alignments are optimized with respect to each other using with respect to North in an axis map); and

output the representation of the physical environment as axes that define the orientations of planar surfaces in the physical environment based on the set of optimized estimates of the orientations of the planar surfaces (see Fig. 10b and page 198 section 5.2: LiDAR composite stereonet, image is a generated output of the analysis of the scanned images).

Lato does not expressly disclose wherein the mobile sensor platform includes a plurality of sensors, wherein the sensors sense direction of gravity, direction of the Earth’s magnetic field, and angular velocity; 
for each time step of the sequence of time steps, use the sensed directions of gravity and the Earth’s magnetic field and angular velocity to estimate orientation of the MSP without positional information, and

minimizes uncertainty in the estimates of the orientations of the planar surfaces and of the MSP by further linking the direction of gravity. 

Pack discloses a LIDAR system/mobile sensor platform (MSP) that includes a plurality of sensors, wherein the sensors sense direction of gravity, direction of the Earth’s magnetic field (see Abstract and paragraph 0020); 
for each time step of the sequence of time steps, use the sensed directions of inclination and the Earth’s magnetic field to estimate orientation of the MSP without positional information and minimizes uncertainty in the estimates of the orientations of the planar surfaces and of the MSP by further linking the direction of inclination (see paragraphs 0019-0021: at the time of acquisition, the system using data form a compass along with tilt/inclination to align an image with respect to North, i.e. with a global coordinate system; as best understood by the examiner this meets this limitations of the claimed invention as it uses similar sensors in the alignment process and does not rely upon GPS positional information; see Fig. 6 and paragraphs 0019-0022 and 0031: uses orientation data obtained during each image in the alignment processes of multiple images/scans), and
wherein aligning or registering the independent scans include estimating orientation of the MSP for each time of the sequence of time steps (see Fig. 6 and paragraphs 0019-0022 and 0031: uses orientation data obtained during each image in the alignment processes of multiple images/scans).


Lato and Pack do not expressly disclose wherein the received data from a plurality of sensors includes gravity, i.e. wherein the inclination sensor is a gravity sensor, and angular velocity; 
further using angular velocity to estimate orientation of the MSP; and 
wherein the direction of inclination is with respect to gravity, i.e. wherein the mobile sensor platform sensors sense gravity and wherein minimizes uncertainty in the estimates of the orientations of the planar surfaces and of the MSP by further linking the direction of gravity. 

Gupta discloses wherein the received data from a plurality of sensors includes gravity, i.e. wherein the inclination sensor is a gravity sensor, and angular velocity (see Abstract and paragraphs 0029 and 0043: gyroscope/angular velocity sensor and gravity sensor); 
further using angular velocity to estimate orientation of the MSP (see paragraph 0029: determines orientation using gyroscope, i.e. angular velocity sensor); and 
wherein the direction of inclination is with respect to gravity, i.e. wherein the mobile sensor platform sensors sense gravity and wherein minimizes uncertainty in the 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Lato in view of Pack with the teachings of Gupta, i.e. measuring and aligning the image with a global coordinate system with respect to gravity in addition to the magnetic field, for the advantageous benefit of improving the alignment of the image data with respect to Earth’s frame of reference. 

Regarding claim 18, Lato discloses wherein the processor builds a graph that links the MSP orientations, the axes that define orientations of the planar surfaces in the environment, and the Earth’s magnetic field (see Title, Fig. 10B, and page 195 section 3: LiDAR scanner and computer for generating a composite image of rockmasses/a rockface, the disclosed figure links data from taken from the various MSP orientations, the axes in the environment, and the Earth’s magnetic field).

Lato and Pack do not expressly disclose wherein the graph links the data with gravity. 

Gupta discloses a mobile imaging system wherein the mobile sensor platform sensors sense gravity and wherein generating image/orientation data links the 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Lato in view of Pack with the teachings of Gupta, i.e. measuring and aligning the image with a global coordinate system with respect to gravity in addition to the magnetic field, for the advantageous benefit of improving the alignment of the image data with respect to Earth’s frame of reference. Once modified, linking the gathered image data with the direction of gravity, the modification would meet the limitation of wherein the previously discussed graph produced by the image data would be linked with gravity. 

	 Regarding claim 20, Lato, previously modified by Pack and Gupta, further discloses wherein the output representation of the physical environment comprises one or more of an axis map, a visual representation, and a data set (see Fig. 10B: meets the limitations of a visual representation and a data set).

Regarding claim 21, Lato, previously modified by Pack and Gupta, further discloses wherein the output representation of the physical environment comprises a stereonet (see Fig. 10B: stereonet).

Regarding claim 22, Lato, previously modified by Pack and Gupta, further discloses producing the stereonet by transforming the observed axes to a global coordinate frame using the optimized orientation estimates (see Fig. 10B: stereonet oriented with the global reference frame of north, south, east, and west).

Regarding claim 23, Lato, previously modified by Pack and Gupta, further discloses moving the MSP through the environment so that axes to be mapped are captured by a field of view of the sensor that senses distance to planar surfaces in the environment (see Fig. 1 and page 195 section 3: LiDAR sensor, i.e. sensor that measures distance, to image a rockface, i.e. planar surfaces, that is moved to a variety of scan locations, i.e. as such the sensor is mobile).

Regarding claim 27, Lato, previously modified by Pack and Gupta, further discloses wherein the physical environment comprises a rock face (see page 195 section 3: measured data is of a scanned rock face).

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lato (Optimization of LiDAR scanning and processing for automated structural evaluation of discontinuities in rockmasses) in view of Pack (US 2007/0247612), Gupta (US 20140123507), and De Agostino (Rock face surveys using a LiDAR MMS). 

Regarding claim 8, Lato, Pack, and Gupta do not expressly disclose wherein the MSP comprises a handheld device, a robot, an unmanned aerial vehicle, or a non-robotic vehicle.

De Agostino discloses wherein the MSP comprises a handheld device, a robot, an unmanned aerial vehicle, or a non-robotic vehicle (see Abstract, Figure 2, and page 143: MSP is a vehicle, i.e. non-robotic vehicle, fitted with a LiDAR and IMU measuring devices).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Lato in view of Pack and Gupta with the teachings of De Agostino, i.e. using a vehicle as a mobile sensor, for the advantageous benefit of increasing the mobility of the rock face surveying equipment.

Regarding claim 24, Lato, Pack, and Gupta do not expressly disclose wherein the MSP comprises a handheld device, a robot, an unmanned aerial vehicle, or a non-robotic vehicle.

De Agostino discloses wherein the MSP comprises a handheld device, a robot, an unmanned aerial vehicle, or a non-robotic vehicle (see Abstract, Figure 2, and page 143: MSP is a vehicle, i.e. non-robotic vehicle, fitted with a LiDAR and IMU measuring devices).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Lato in view of Pack and Gupta with the teachings of De .

Claims 9-10 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lato (Optimization of LiDAR scanning and processing for automated structural evaluation of discontinuities in rockmasses) in view of Pack (US 2007/0247612), Gupta (US 20140123507), and Pakzad (US 2015/0316579). 

Regarding claim 9, Lato, Pack, and Gupta do not expressly disclose wherein the sensors comprise a range sensor, a three-axis accelerometer, a three-axis gyroscope, and a three-axis magnetometer.

Pakzad discloses wherein the sensors comprise a range sensor, a three-axis accelerometer, a three-axis gyroscope, and a three-axis magnetometer (see paragraphs 0050-0051 and 0053-0054: suite of sensors include a three-axis accelerometer, a three-axis gyroscope, and a three-axis magnetometer). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Lato in view of Pack and Gupta with the teachings of Pakzad, i.e. using gravity sensors, magnetic sensors, and a 3-axis gyroscope sensor, to improve the reliability and accuracy of the estimated orientation values of the LiDAR sensor with respect a global coordinate system. 

Regarding claim 10, Lato, previously modified by Pack, Gupta, and Pakzad,  wherein the range sensor comprises a scanning laser rangefinder, LiDAR, time of flight (ToF) camera, stereo camera system, or other range sensing device (see Title and page 195 section 3: LiDAR scanner).

Regarding claim 25, Lato, Pack, and Gupta do not expressly disclose wherein the sensors comprise a range sensor, a three-axis accelerometer, a three-axis gyroscope, and a three-axis magnetometer.

Pakzad discloses wherein the sensors comprise a range sensor, a three-axis accelerometer, a three-axis gyroscope, and a three-axis magnetometer (see paragraphs 0050-0051 and 0053-0054: suite of sensors include a three-axis accelerometer, a three-axis gyroscope, and a three-axis magnetometer). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Lato in view of Pack and Gupta with the teachings of Pakzad, i.e. using gravity sensors, magnetic sensors, and a 3-axis gyroscope sensor, to improve the reliability and accuracy of the estimated orientation values of the LiDAR sensor with respect a global coordinate system. 

Regarding claim 26, Lato, previously modified by Pack, Gupta, and Pakzad,  wherein the range sensor comprises a scanning laser rangefinder, LiDAR, time of flight (ToF) camera, stereo camera system, or other range sensing device (see Title and page 195 section 3: LiDAR scanner).
Response to Arguments
Applicant’s argument with respect to the amended limitations in relation to patentability have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zweigle (US 9,372,265) discloses an image scanner that includes inclinometers/gravity sensors, gyroscope, and magnetometer without a GPS position sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865